.-•. 1 I
                                                   7 . 'i f




                                                 ZutD Jl:, -0   n., J- No. 72145-3-1/2


       A few days later while the family was getting ready to go swimming, K.R. told

A.H. he needed to tell her something and then burst into tears. A.H. said, "[0]kay,

what's going on." K.R. told A.H. that while he was at his grandparents' house, J.A.M.M.

"made him suck his pee pee." A.H. asked K.R. how it started and what J.A.M.M. had

said to him. K.R. told A.H. that it happened in a bedroom at the grandparents' house

and J.A.M.M. told K.R. not to tell anyone. K.R. told his mother that J.A.M.M. "would

hold his head there and it made him choke." K.R. asked A.H. never to make him go

back to J.A.M.M.'s house again. A.H. called the police.

       In August, K.R. met with child interview specialist Gina Coslett at Dawson Place

Child Advocacy Center. When Coslett asked K.R. what he was there to talk to her

about, he said, "I don't remember." Coslett asked K.R. if he did not remember or if he

did not want to talk about it. K.R. told Coslett he did not want to talk about it because it

was "a hard question."

       Three weeks later, K.R. met with Coslett again. When Coslett asked K.R. what

he was there to talk to her about, he said J.A.M.M. "made me suck his peepee." K.R.

told Coslett that it happened in J.A.M.M.'s room and that J.A.M.M. closed the door and

blocked it with a suitcase. K.R. said it happened "more than one time" and J.A.M.M.

threatened to hurt K.R. if he told anyone. Coslett asked K.R. if J.A.M.M. "want[ed] you

to touch [any] other part of his body" or if J.A.M.M. "put his peepee on any other part of

your body." K.R. said he did not.

       The State charged J.A.M.M. in juvenile court with child molestation in the first

degree and rape of a child in the first degree.
No. 72145-3-1/3


       The parties agreed to combine the competency, child hearsay, and fact-finding

hearings. K.R., A.H., child interview specialist Gina Coslett, and Snohomish County

Sheriff's Office Detective Steven Martin testified. The court admitted into evidence the

transcripts of Coslett's interviews with K.R.

       The court entered detailed findings of fact and conclusions of law. The court

found K.R. was competent to testify and the hearsay statements he made to A.H. and

Coslett met "all nine of the Ryan[1] factors." The court conluded that "[w]ith regard to

time, content and circumstances the child hearsay statements made in this case show

sufficient indicia of reliability to be admissible."

       The court found J.A.M.M. guilty of child molestation in the first degree and rape

of a child in the first degree. The court granted the State's motion to dismiss the child

molestation count and imposed a standard range disposition of 15 to 36 weeks in the

custody of the Juvenile Justice and Rehabilitation Administration.

                                           ANALYSIS


       J.A.M.M. contends the court erred in ruling the hearsay statements K.R. made to

his mother and the child interview specialist were admissible under RCW 9A.44.120 and

State v. Ryan, 103 Wash. 2d 165, 691 P.2d 197 (1984).

       We review a court's admission of child hearsay statements for a manifest abuse

of discretion. State v. Woods, 154 Wash. 2d 613, 623, 114 P.3d 1174 (2005). The court

abuses its discretion when it bases its decision on unreasonable or untenable grounds.

State v.C.J.. 148 Wash. 2d 672, 686, 63 P.3d 765 (2003). We review the factual findings

supporting the admission for substantial evidence. State v. Halstien, 122 Wash. 2d 109,

128, 857 P.2d 270 (1993). Substantial evidence is evidence sufficient to persuade a

       1 State v. Rvan. 103 Wash. 2d 165, 175-76, 691 P.2d 197 (1984).

                                                 3
No. 72145-3-1/4


fair-minded rational person of the truth of the premise asserted. Halstien, 122 Wash. 2d at

129. Unchallenged findings are verities on appeal. State v. Shafer, 156 Wash. 2d 381,

391, 128P.3d87(2006).

       Under RCW 9A.44.120(1), a statement by a child under the age of 10-years-old

describing sexual contact is admissible if the "time, content, and circumstances of the

statement provide sufficient indicia of reliability." In Ryan, the court identified nine

factors to determine reliability: (1) whether there is an apparent motive to lie, (2) the

declarant's general character, (3) whether more than one person heard the statements,

(4) whether the statements were spontaneous, (5) the timing of the declaration and the

relationship between the declarant and the witness, (6) whether the statement contains

express assertions about past facts, (7) whether cross-examination could show the

declarant's lack of knowledge, (8) whether the possibility that the declarant's

recollection is faulty is remote, and (9) whether the circumstances surrounding the

statement are such that there is no reason to suppose the declarant misrepresented the

defendant's involvement. Ryan. 103 Wash. 2d at 175-76; see also State v. Swan, 114
Wash. 2d 613, 647-48, 790 P.2d 610 (1990).

       We consider the Ryan factors as a whole; no single factor is decisive. State v.

Young. 62 Wash. App. 895, 902, 802 P.2d 829, 817 P.2d 412 (1991). To be admissible,

the statements need only substantially meet these factors. Woods, 154 Wash. 2d at 623-

24. Because only the trial court has the opportunity to see and evaluate the child and

the other witnesses, it is in the best position to determine the reliability of child hearsay

statements. State v. Pham, 75 Wash. App. 626, 631, 879 P.2d 321 (1994). Accordingly,
No. 72145-3-1/5


"[t]he trial court is necessarily vested with considerable discretion in evaluating the

indicia of reliability." CJ,, 148 Wash. 2d at 686.

       J.A.M.M. contends K.R.'s hearsay statements were unreliable due to repeated

questioning and the use of leading questions. J.A.M.M. argues substantial evidence

does not support the court's findings as to two of the Ryan factors, spontaneity and

number of people who heard. The court found, in pertinent part:

       Spontaneous- The initial disclosure was completely spontaneous. The
       disclosure to Gina Coslett was to a professional; and questions asked
       were not generally leading or suggestive. There were direct questions
       used to follow up on past information which is permissible under rstate v.
       Henderson, 48 Wash. App. 543, 740 P.2d 329 (1987)].
       []
       Number of People Who Heard- K.R. told his mother, Gina Coslett, and
       testified in court sufficiently consistently.

Statements to Mother

       J.A.M.M. concedes the initial disclosure K.R. made to A.H. was spontaneous but

argues that K.R.'s subsequent hearsay statements to his mother were the result of

leading questions. The record does not support his argument.

       A child's statements are spontaneous "so long as the questions are not leading

or suggestive." Young, 62 Wash. App. at 901. A leading question is one that suggests

the desired answer. State v. Scott, 20 Wash. 2d 696, 698, 149 P.2d 152 (1944).

       When K.R. started crying and told A.H. he had to tell her something, A.H. said to

him, "[0]kay, what's going on." A.H. testified she was surprised when K.R. responded

that J.A.M.M. "made him suck his pee pee" because it was "out of the blue." A.H.

testified that after this unexpected disclosure, she asked K.R. "how did it start, where

was his grandma and his brother, [and] what [J.A.M.M.] told him." These questions

were not leading because they "were open-ended and did not suggest that the child
No. 72145-3-1/6


respond with a statement about sexual contact." State v. Kennealv, 151 Wash. App. 861,

883, 214 P.3d 200 (2009).

       J.A.M.M. relies on Ryan to argue that because A.H. asked K.R. follow-up

questions after the initial disclosure, all of his subsequent statements were tainted by

his mother's lack of objectivity. In Ryan, the mothers of two child victims had been told

"of the strong likelihood that the defendant had committed indecent liberties upon their

children" before either child disclosed the abuse to his mother. Ryan, 103 Wash. 2d at

168-69, 176. After hearing about the abuse from someone else, each mother

questioned her child about what happened. Ryan, 103 Wash. 2d at 168-69. The court

concluded the children's statements to their mothers were unreliable in part because the

mothers were "predisposed to confirm what they had been told." Ryan, 103 Wash. 2d at

176. The court stated, "Their relationship to their children is understandably of a

character which makes their objectivity questionable." Ryan, 103 Wash. 2d at 176.

       Unlike in Ryan, the record shows A.H. was not predisposed to ask K.R.

suggestive questions in order to confirm an accusation or preconceived suspicion. A.H.

testified she "was taken back" when K.R. suddenly started crying and telling her about

the incident because she had no prior suspicion of abuse. Without more, the fact that

A.H. is K.R.'s mother does not render his statements to her inherently unreliable.

Rather, when a witness is in a position of trust with the child, that relationship likely

enhances the reliability of the child's statements. Swan, 114 Wash. 2d at 650.

       J.A.M.M. also argues the court erred in relying on Henderson for purposes of

analyzing spontaneity. We disagree. In Henderson, we stated that the fourth Ryan

factor "compels a less narrow definition of 'spontaneous,' one that considers the entire
No. 72145-3-1/7



context in which the child makes the statement." Henderson, 48 Wash. App. at 550. The

court did not manifestly abuse its discretion in considering the context in which K.R.

answered his mother's open-ended nonsuggestive questions.

Statements to Child Interview Specialist

      J.A.M.M. contends K.R.'s hearsay statements to Coslett were unreliable because

they were the result of improper repeated questioning that had a coercive effect on the

child. Again, the record does not support his argument.

      The record shows the statements K.R. made to Coslett were not the result of

incessant questioning or the use of leading questions:

      ClSt2' Coslett:                 So [K.R.] tell me about what you came to talk to me
                             about today

      [K.R.]:                of[J.A.M.M.]

      CIS Coslett:           of [J.A.M.M.], okay, what about [J.A.M.M.]

      [K.R.]:                he made me suck his peepee



      CIS Coslett:           okay, when he made you suck his peepee where is his
                             peepee


      [K.R.]:                points down under the table area towards himself

      CIS Coslett:           Okay and what does he use that part of his body for,
                             what is that part of the body for

      [K.R.]:                to go potty



      CIS Coslett:           .... [T]ell me everything about how what part of your
                             body you used to suck his peepee that he made you

      [K.R.]:                my mouth

      2 Child interview specialist.

                                                   7
No. 72145-3-1/8




       CIS Coslett:       your mouth okay what did you taste when that happened

       [K.R.]:            it was gross stuff.

       J.A.M.M. relies on an out-of-state case, State v. Michaels, 136 N.J. 299, 642
A.2d 1372 (1994), for the proposition that repeated questioning weighs against a finding

of spontaneity. Michaels does not support his assertion that multiple instances of

questioning, without more, necessarily diminishes the reliability of a child's out-of-court

statements.


       In Michaels, a nursery school teacher was convicted of sexual abuse against a

number of children. Michaels, 136 N.J. at 303. Because there was "limited physical

evidence" to prove the abuse, the "bulk of the State's evidence" consisted of statements

made by the children during "highly improper" pretrial interviews. Michaels, 136 N.J. at

305-06, 315. The children "were subjected to repeated, almost incessant, interrogation"

by investigators who "were not trained in interviewing young children." Michaels, 136
N.J. at 315, 313. The investigators "asked blatantly leading questions that furnished

information the children themselves had not mentioned" and utilized "mild threats,

cajoling, and bribing" to obtain inculpatory statements. Michaels, 136 N.J. at 314-15.

Based on "a highly nuanced inquiry into the totality of circumstances surrounding those

interviews," the court held that "a hearing must be held to determine whether those

clearly improper interrogations so infected the ability of the children to recall the alleged

abusive events that their pretrial statements and in-court testimony based on that

recollection are unreliable and should not be admitted into evidence." Michaels, 136
N.J. at 306, 315-16.
No. 72145-3-1/9


       Here, unlike in Michaels, K.R. was questioned by a "child interview specialist."

Coslett received ongoing training in the child interview techniques recommended by the

National Institute of Child Health and Human Development. Coslett testified that at the

beginning of a child interview, she goes over "ground rules," such as telling the child

that "it's okay to say I don't know and it's important not to guess." Coslett testified she

does not "go in with a preconceived idea, nor do I want to suggest to the child

something that happened."

       During the first interview when K.R. was reluctant to talk to Coslett about what

happened with J.A.M.M., she asked K.R. whether "you don't remember or you don't

want to talk about it." K.R. answered, "I don't want to talk about it" and Coslett said,

"[H]ow come [K.R.] you don't want to talk about it." When K.R. responded, "[C]ause it's

a hard question," Coslett redirected the conversation to talk about "rules at home about

being safe." Unlike in Michaels, Coslett did not incessantly interrogate K.R. with leading

questions, nor did she use threats or bribes to obtain an inculpatory statement. In fact,

J.A.M.M. concedes that "several of the egregious investigative techniques that occurred

in Michaels did not happen here." K.R. simply did not want to talk about the incident

during his first meeting with Coslett and the fact that they had a second follow-up

meeting does not, without more, nullify the spontaneity of his statements.

       In addition, "when more than one person hears a similar story of abuse from a

child, the hearsay statement is more reliable." Kennealv, 151 Wash. App. at 883. Here,

the record shows K.R. "told a substantially similar account of the events to multiple

people sequentially." Kennealv, 151 Wash. App. at 883. K.R. repeatedly stated that

J.A.M.M. "made me suck his peepee." K.R. consistently said J.A.M.M. did not try to
No. 72145-3-1/10


touch him or make him do anything else. K.R. also repeatedly stated that J.A.M.M. told

him not to tell anyone and that it was hard for him to talk about the incident.

       Because the court did not manifestly abuse its discretion in concluding the Ryan

factors were substantially met and admitting the hearsay statements K.R. made to his

mother and Coslett, we affirm.




                                                  dT.Q i^G&k f(
WE CONCUR:




                                             10